Name: Commission Regulation (EEC) No 857/93 of 13 April 1993 amending Regulation (EEC) No 3663/92 with regard to the minimum total acidity of table wines produced in Portugal and covered by long-term private storage contracts for the 1992/93 wine year
 Type: Regulation
 Subject Matter: consumption;  distributive trades;  Europe;  beverages and sugar
 Date Published: nan

 14. 4. 93 Official Journal of the European Communities No L 90/9 COMMISSION REGULATION (EEC) No 857/93 of 13 April 1993 amending Regulation (EEC) No 3663/92 with regard to the minimum total acidity of table wines produced in Portugal and covered by long-term private storage contracts for the 1992/93 wine year whereas, therefore, with regard to the minimum total acidity, the same quantity of tartaric acid should be laid down for table wines produced in Spain and in Portugal ; whereas that provision must take effect on the date of entry into force of the said Regulation providing for the possibility of concluding private storage contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 32 (5) thereof, Whereas Commission Regulation (EEC) No 3663/92 (3) provides for the possibility of concluding long-term private storage contracts for table wines and other products for the 1992/93 wine year ; whereas Article 2 of and the Annex to the said Regulation lay down the minimum quality requirements for red and white table wines, in particular, the minimum total acidity (expressed as tartaric acid) ; Whereas the period fixed in Articles 90 ( 1 ) and 257 (1 ) of the Act of Accession has been extended until 31 December 1993 by Council Regulation (EEC) No 4007/87 (4), as last amended by Regulation (EEC) No 3876/92 0 ; Whereas the conditions of production for table wines in Portugal are the same as those accepted in Spain ; Article 1 The Annex to Regulation (EEC) No 3663/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7 . 1992, p. 27. 0 OJ No L 370, 19 . 12. 1992, p. 44. 0 OJ No L 378, 31 . 12. 1987, p. 1 . 0 OJ No L 391 , 31 . 12. 1992, p. 2. No L 90/10 Official Journal of the European Communities 14. 4. 93 ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and in Portugal ; I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : 9 milhequivalents per litre ; 155 milligrams per litre. II . Red wines 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and in Portugal ; (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : 1 1 milhequivalents per litre ; 115 milligrams per litre. Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply. Conditions (a) and (d) do not apply to table wines of types R III, A II and A III.